Mr. Justice Scholfield delivered the opinion of the Court: This was a bill in equity, by John Eaucke, against Maria Tyberandt and H. E. Tyberandt, her husband, to set aside a certain deed, executed by the wife to the husband, on the ground that it was made to hinder and delay creditors, etc. The allegations of the bill are put in issue by the answers of the defendants, and the only proof of fraud lies in the fact that the conveyance is by an indebted wife to a husband. Both husband and wife swear that the conveyance was executed in consideration that the husband undertook to pay certain specified debts of the wife, amounting, in all, to $556, which he has since paid. It does not appear that this was a grossly inadequate price for the property, and there is no other circumstance tending to establish fraud. Both husband and wife deny, in their evidence, all intent to hinder, delay, or defraud creditors. The debt under which complainant claims title was one incurred by Maria Tyberandt as surety, and both she and her husband deny knowledge of the existence of this debt when the conveyance was made, claiming that they supposed that it had been paid or otherwise secured. We do not think the evidence affords sufficient proof of fraud to defeat the husband’s equitable title in the property. The decree is reversed, and -the cause remanded. Decree reversed.